Name: Commission Regulation (EEC) No 3676/83 of 23 December 1983 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1983/84 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 83 Official Journal of the European Communities No L 366/47 COMMISSION REGULATION (EEC) No 3676/83 of 23 December 1983 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1983/84 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 7 (6), 9 (5) and 65 thereof, of aid specified in Article 12 of Commission Regula ­ tion (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (3), as amended by Regulation (EEC) No 2405/83 (4) ; whereas, however, a 20 % increase should be provided for contracts for table wines of a higher quality, and therefore of a higher price, than the average table wines which may be subject to long-term storage contracts ; Whereas, in order to relieve the market on a more lasting basis and to prevent further difficulties after the expiry of the short-term contracts already concluded, it appears advisable to permit the conclusion of long ­ term storage contracts for wine covered by short-term contracts concluded before the date of entry into force of this Regulation ; Whereas, it is necessary, for the purposes of imple ­ menting Article 12a of Regulation (EEC) No 337/79, to know the maximum quantity of table wine subject to storage contract which may be distilled as provided for in the said Article ; whereas producers should therefore be required to provide intervention agencies with the necessary information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas, under Article 5 of Regulation (EEC) No 337/79 , a forward estimate has to be drawn up before 10 December of each year ; whereas it should be possible from this estimate to assess the Community's resources and requirements in respect of table wines and quality wines psr ; whereas it has not been possible to assemble the data required in time to draw up the estimate by the specified date ; whereas, however, from the data available it can be established that, for table wines, the availabilities at the beginning of the wine year exceed the normal utilization by more than four months ; whereas, under these circum ­ stances, in order to ensure that the long-term storage measure is not rendered ineffective by a delay in authorizing the conclusion of the relevant contracts , such authorization should be given even before the official estimate is drawn up ; HAS ADOPTED THIS REGULATION : Whereas the data available reveal the existence of surpluses for all types of table wine and for table wines which stand in close economic relationship to those types of table wine ; whereas provision should there ­ fore be made to enable long-term contracts to be concluded for those types of table wine ; Article 1 Authorization is hereby given for the conclusion, during the period 16 December 1983 to 15 February 1984, of long-term storage contracts for all types of table wine and for table wines which stand in close economic relationship to those types of table wine, provided that they meet the following conditions : Whereas Article 9 (4) of Regulation (EEC) No 337/79 lays down that, for long-term contracts, the amount of the aid may be increased by 20 % ; whereas, in view of the conditions prevailing in this wine year, and in particular of the quantities available, which are such as to justify the conclusion of long-term contracts, provi ­ sion should be made for increasing by 10 % the rates (') OJ No L 54, 3 . 5 . 1979 , p . 1 . ( 2) OJ No L 163 , 22 . 6 . 1983 , p . 48 . (3) OJ No L 116, 30 . 4 . 1983 , p. 77 . (4) OJ No L 236, 26 . 8 . 1983, p. 12 . No L 366/48 Official Journal of the European Communities 28 . 12. 83 I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste . II . Red wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) :  for wine of an actual alcoholic strength below 1 1 % vol :  for wine of an actual alcoholic strength of 1 1 % vol or more : (c ) maximum volatile acidity :  for wine of an actual alcoholic strength below 12,5 % vol :  for wine of an actual alcoholic strength of 1 2,5 % vol or more : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste ; (h) absence of hybrids . 10 % vol ; 4,5 grams per litre ; 9 milliequivalents per litre ; 1 55 milligrams per litre ; 2,5 grams per litre ; good for 24 hours ; 1 0 % vol ; 5 grams per litre, 4,5 grams per litre ; 12 milliequivalents per litre, 14 milliequivalents per litre ; 1 20 milligrams per litre ; 2,5 grams per litre ; good for 24 hours ; Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide , for which the same limits as those fixed for white wines shall apply. Conditions (a), (d) and (e) shall not apply to wines of types R III , A II and A III . Article 2 For the storage contracts referred to in Article 1 , the aid provided for in Article 12 of Regulation (EEC) No 1059/83 shall be increased by 10 % . However, the said aid shall be increased by 20 % in the case of table wines meeting the following conditions : I. White wines (a) minimum actual alcoholic strength : 1 1 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 4,5 grams per litre ; (c) maximum volatile acidity : 8 milliequivalents per litre ; (d) maximum sulphur dioxide content 135 milligrams per litre ; (e) maximum residual sugar content : 2 grams per litre ; ( f) resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste . 28 . 12 . 83 Official Journal of the European Communities No L 366/49 II . Red wines 1 1 % vol ; 4,5 grams per litre ; 1 1 milliequivalents per litre ; 95 milligrams per litre ; 2 grams per litre ; good for 24 hours ; (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste ; (h) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content for which the same limits as those fixed for white wines shall apply. Conditions (a), (d) and (e) shall not apply to table wines of types R III , A II and A III . Article 3 Short-term contracts concluded before the date of entry into force of this Regulation and expiring after 15 February 1984 shall , at the request of the party concerned, be terminated in respect of those quantities for which at the time of such termination that party enters into a long-term storage contract . In this event, for the quantities thus placed under a long-term storage contract, entitle ­ ment to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Article 4 1 . Producers who, within the limits specified in the first indent of the first subpara ­ graph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83 , wish to conclude a long-term storage contract for a table wine shall , when submitting the application for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current marketing year . For this purpose the producer shall submit :  for wine obtained by fermentation of fresh grapes, a copy of the harvest or production declaration(s) drawn up pursuant to Article 3 of Commission Regulation (EEC) No 2408/83 (') or an equivalent certificate issued by the competent authority,  for wine obtained by fermentation of grape must or of partially-fermented grape must, a copy of the production declaration(s) or failing that, a copy of the accompanying document(s) drawn up for transport to the wine-making plants of the products he has purchased . In the case of table wine of types A II, A III and R III , the papers required under the first indent of the preceding subparagraph may be replaced by a statement of account certified by the competent authority. 2 . The Member States shall communicate to the Commission , not later than 10 May 1984, the maximum quantity of table wine subject to long-term storage contract which may be distilled as provided for in Article 12a (2) of Regulation (EEC) No 337/79 . (') OJ No L 236, 26 . 8 . 1983, p. 21 . No L 366/50 Official Journal of the European Communities 28 . 12. 83 Article 5 This Regulation shall enter into force of the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission